                            UNITED STATES DISTRICT COURT
                              DISTRICT OF CONNECTICUT


   KEVIN COLEMAN                                  :

              Plaintiff                           : CIVIL ACTION NO.
                                                    3:18-cv-00076-VLB
           VS.                                    :

   RECOVERY NETWORK OF                            :

   PROGRAMS, INC.,                                : December 5, 2019

             Defendant

                                STIPULATION OF DISMISSAL



IT IS HEREBY STIPULATED AND AGREED by and between the Parties through their

understood counsel who are authorized by their respective clients to execute this Stipulation, that

the above captioned action be dismissed, in its entirety as to all parties, with prejudice, and with

no award of attorney’s fees, costs and/or disbursements to any party.

                                                THE PLAINTIFF

                                                By___________/s___________

                                                      Eugene Axelrod, Esq.
                                                      Axelrod & Associates, LLC
                                                      8 Lunar Drive
                                                      Woodbridge, CT 06525
                                                      Tel. (203) 389-6526
                                                      Fax (203) 389-2656
                                                      eaxelrod@axelrodlegal.com
                           CERTIFICATION

      This is to certify that a copy of the foregoing was filed
electronically on December 5, 2019. Notice of this filing will be sent via
e-mail to all parties by the operation of the Court’s electronic filing
system.




                                       By
                                       __________/s/________________
                                          Eugene Axelrod, Esq.
                                          Axelrod & Associates, LLC
                                          8 Lunar Drive
                                          Woodbridge, CT 06525
                                          Tel. (203) 389-6526
                                          Fax (203) 389-2656
                                          eaxelrod@axelrodlegal.com
